Willson, J.
The defendant is charged by information with imputing to a female a want of chastity. The words constituting the alleged slander are not set out in the information. In the case of Lagrone v. State, decided at the present term of this court (ante, p. 426), we held that an information which failed to set forth, at least substantially, the words constituting the imputation, was fatally defective; and we so hold in this case.
The judgment is reversed and the cause dismissed.

Reversed and dismissed.